OPINION — AG — ** AFFIDAVITS — NONCOLLUSION STATEMENT — CONFLICT ** (1) 74 Ohio St. 3109 [74-3109], AS AMENDED BY SENATE BILL NO. 320, SIGNED JUNE 30, 1983, REQUIRES THAT ALL INVOICES SUBMITTED FOR PAYMENT OF $1,000.00 OR MORE MUST BE ACCOMPANIED BY THE " NON KICKBACK " AFFIDAVIT. (2) THE PROVISIONS OF 74 Ohio St. 3109 [74-3109] APPLY TO " ALL " INVOICES SUBMITTED BY AN ARCHITECT, CONTRACTOR, ENGINEER OR MATERIAL SUPPLIER EXCEPT THOSE SPECIFICALLY EXEMPTED UNDER THE PROVISIONS OF 74 Ohio St. 3110 [74-3110] (3) THE NONCOLLUSION AFFIDAVIT REQUIREMENT PROVIDED FOR IN 74 Ohio St. 85.24 [74-85.24] APPLIES SPECIFICALLY TO THOSE BIDS SUBMITTED TO A SCHOOL DISTRICT, COUNTY OR MUNICIPALITY FOR FURNISHING OF GOODS AND SERVICES PURSUANT TO THE PUBLIC COMPETITIVE BIDDING ACT OF 1974. (COMPETITIVE BIDDING, SCHOOLS, SERVICES, INVOICE, STATE GOVERNMENT) CITE: 61 Ohio St. 101 [61-101] 62 Ohio St. 310.9 [62-310.9] [62-310.9], 70 Ohio St. 16-103 [70-16-103], 74 Ohio St. 85.24 [74-85.24], 74 Ohio St. 3109 [74-3109], 74 Ohio St. 3110 [74-3110], 75 Ohio St. 22 [75-22], ARTICLE V, SECTION 57 (ALAN B. FOSTER)